DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11, 15, and 16 are objected to because of the following informalities:
In Reference to Claim 11
In line 17, the word “device” should be proceeded by a comma –device,–.
In Reference to Claim 15
In line 1, the phrase “comprising a control unit” should read –comprising [[a]]the control unit–.
In Reference to Claim 16
In line 1, the phrase “comprising an engine system” should read –comprising [[an]]the engine system–.

Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 12 is directed to a computer program per se.  It is to be noted that the previous version of this claim (filed 19 March 2019) was amended from its original form to avoid this issue, however, this amendment reverts back to the original claim language of claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 12 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0252718 to Kristani (Kristani) in view of US Patent Application Publication No. 2018/0038302 to Kanno et al. (Kanno).
In Reference to Claim 1
Kristani teaches (see Kristani and Figs. 3 – 5 and 9 below):
A method comprising:
Introducing air (Fig. 3 – reference character 6) into the combustor (8),
Providing fuel (7) into the combustor during a first fuel injection (Kristani paragraph [0079]),
Combusting at least a portion of the fuel from the first fuel injection with the introduced air in the combustor,
Performing a first expansion in the combustor of the combusted fuel and air (Fig. 4 – reference character 12; paragraph [0087]),

Performing a second expansion (Fig. 5 – reference character 26) of the exhaust gases in the expander (paragraph [0088]),
Wherein the expander comprises a cylinder and a piston arranged to reciprocate in the cylinder, the piston being connected to a crankshaft of the engine system (as seen from Fig. 3).
Kristani does not teach the following which is taught by Kanno (see Kanno and Fig. 1 below):
Guiding the exhaust gases to a pre-expander exhaust treatment device (Fig. 1 – reference character 45) arranged in the exhaust guide (41), the pre-expander exhaust treatment device configured to perform an exhaust treatment process on the exhaust gases (Kanno paragraph [0060]),
Providing a second fuel injection after the first expansion into the exhaust guide upstream of the pre-expander exhaust treatment device, the second fuel injection provided as a post-injection in the combustor and/or as a secondary fuel injection directly into the exhaust guide (paragraph [0069]),
Wherein the pre-expander exhaust treatment device is further configured to store nitrogen oxides (NOx) found in the exhaust gases,
Wherein the exhaust treatment process includes a NOx reduction process which reacts fuel from the second fuel injection with air found in the exhaust 2) (paragraph [0060]), and
Wherein the NOx reduction process is performed each time an amount of the stored NOx reaches a predetermined NOx storage amount (paragraph [0014]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to incorporate a NOx storage/reduction catalyst (between the combustor and the expander) and perform a post-injection of fuel so as to reduce the stored NOx within the internal combustion engine system of Kristani since it would purify NOx in exhaust gas as taught by Kanno (paragraph [0001]).

In Reference to Claim 2
Kristani does not teach the following which is taught by Kanno:
In addition to all the limitations of claim 1 discussed above, wherein the NOx reduction process further produces ammonia (NH3) (Kanno paragraph [0060]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to produce ammonia when reducing the stored NOx within the internal combustion engine system of Kristani since it would enable a further reduction of NOx remaining in the 

In Reference to Claim 3
Kristani does not teach the following which is taught by Kanno:
In addition to all the limitations of claim 2 discussed above, wherein the produced ammonia reacts with NOx found in the exhaust gases downstream from the pre-expander exhaust treatment device so as to produce nitrogen (Kanno paragraph [0062]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to react the produced ammonia with NOx remaining in the exhaust gases downstream of the pre-expander exhaust treatment device within the internal combustion engine system of Kristani since it would enable a further reduction of NOx remaining in the exhaust gases when the remaining NOx reacts with the ammonia in a downstream SCR catalyst as taught by Kanno (paragraph [0062]).

In Reference to Claim 4
Kristani does not teach the following which is taught by Kanno:
In addition to all the limitations of claim 3 discussed above, wherein the reaction between the ammonia and the NOx is conducted in a post-expander 

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to incorporate a post-expander exhaust treatment device downstream of the expander so as to react the produced ammonia with NOx remaining in the exhaust gases downstream of the pre-expander exhaust treatment device within the internal combustion engine system of Kristani since it would enable a further reduction of NOx remaining in the exhaust gases when the remaining NOx reacts with the ammonia in a downstream SCR catalyst as taught by Kanno (paragraph [0062]).

In Reference to Claim 5
Kristani does not explicitly teach the following which is taught by Kanno:
In addition to all the limitations of claim 1 discussed above, wherein the first fuel injection is controlled so as to provide a lean combustion (Kanno paragraph [0069]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to control the first fuel injection so as to provide a lean combustion within the internal combustion engine system of Kristani since it would reduce fuel consumption as taught by Kanno (paragraph [0002]).
In Reference to Claim 6
Kristani does not teach the following which is taught by Kanno:
In addition to all the limitations of claim 5 discussed above, wherein the second fuel injection is controlled so as to provide a substantially stoichiometric mixture of air and fuel when added to the exhaust gases (Kanno paragraph [0069]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to control the second fuel injection so as to provide a substantially stoichiometric mixture of air and fuel within the internal combustion engine system of Kristani since it would enable the stored NOx to be reduced as taught by Kanno (paragraph [0069]).

In Reference to Claim 7
Kristani teaches:
In addition to all the limitations of claim 1 discussed above, wherein heat produced by the exhaust treatment process is at least partially converted to mechanical energy during the second expansion (Kristani paragraph [0079]).
In Reference to Claim 8
Kristani does not teach the following which is taught by Kanno:
In addition to all the limitations of claim 1 discussed above, wherein the engine system further comprises an exhaust gas recirculation arrangement (Fig. 1 – reference character 43), wherein the method further comprises recirculating 

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to incorporate an EGR system configured to recirculate at least a portion of the exhaust gases to the combustor within the internal combustion engine system of Kristani since it would effectively delay the ignition of the post-injected fuel as taught by Kanno (paragraph [0087]).

In Reference to Claim 9
Kristani teaches:
In addition to all the limitations of claim 1 discussed above, wherein the engine system further comprises a piston compressor (Fig. 3 – reference character 2) driven by the crankshaft, the piston compressor including a compressor inlet valve (Fig. 9 – reference character 40) configured to control the introducing of the air into the combustor via an air guide (as seen from Fig. 3 and Kristani paragraph [0079]).
In Reference to Claim 10
Kristani does not teach the following which is taught by Kanno:
In addition to all the limitations of claim 1 discussed above, wherein the exhaust treatment process is carried out in a first mode of operation of the engine system (Kanno paragraph [0086]) and, in a second mode of operation of the 
Wherein the engine system is operated in the first mode when a requested torque is below a predetermined threshold and the engine system is operated in the second mode when the requested torque is at or above the predetermined threshold (paragraphs [0086] and [0093]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to execute the exhaust treatment process while operating the engine system in a first mode and, in a second mode of operation of the engine system, controlling the first fuel injection so as to provide a lean combustion and the operating mode being determined based on a requested torque within the internal combustion engine system of Kristani since it would enable control of the release of ammonia from the SCR catalyst resulting from the NOx reduction control, while appropriately ensuring the execution of the NOx reduction control even when an adsorbed amount of ammonia in the SCR catalyst is large as taught by Kanno (paragraph [0005]).

In Reference to Claim 11
Kristani teaches:
A method comprising:
Introducing air (Fig. 3 – reference character 6) into the combustor (8),

Combusting at least a portion of the fuel from the first fuel injection with the introduced air in the combustor,
Performing a first expansion in the combustor of the combusted fuel and air (Fig. 4 – reference character 12; paragraph [0087]),
Guiding exhaust gases produced during the first expansion to the expander (Fig. 3 – reference character 2) (as seen from Fig. 3 and paragraph [0079]),
Performing a second expansion (Fig. 5 – reference character 26) of the exhaust gases in the expander (paragraph [0088]),
Wherein the expander comprises a cylinder and a piston arranged to reciprocate in the cylinder, the piston being connected to a crankshaft of the engine system (as seen from Fig. 3), and
Wherein heat from the exhaust gases in the exhaust guide is at least partially converted to mechanical energy during the second expansion (paragraph [0079]).
Kristani does not teach the following which is taught by Kanno:
Guiding the exhaust gases to a pre-expander exhaust treatment device (Fig. 1 – reference character 45) arranged in the exhaust guide (41), the pre-expander exhaust treatment device configured to perform an exhaust treatment process on the exhaust gases (Kanno paragraph [0060]),

Wherein, in a first mode of operation of the engine system, the pre-expander exhaust treatment device is further configured to store nitrogen oxides (NOx) found in the exhaust gases (paragraph [0060]),
Wherein, in a second mode of operation of the engine system, the first fuel injection is controlled so as to provide a lean combustion and the second fuel injection is controlled so as to provide a substantially stoichiometric mixture of air and fuel when added to the exhaust gases (paragraph [0069]), and
Wherein the engine system is operated in the first mode when a requested torque is below a predetermined threshold and the engine system is operated in the second mode when the requested torque is at or above the predetermined threshold (paragraphs [0086] and [0093]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to incorporate a NOx storage/reduction catalyst (between the combustor and the expander) and perform a post-injection of fuel so as to reduce the stored NOx in dependence of a requested torque within the internal combustion engine system of Kristani since it would enable control of the release of ammonia from the SCR catalyst resulting from the NOx reduction control, while appropriately ensuring the execution of 

In Reference to Claim 12
Kristani does not explicitly teach the following which is taught by Kanno:
A computer program comprising program code means for performing the method of claim 1 (Kanno paragraph [0071]; see rejection of claim 1 above).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to implement the method of claim 1 via a computer program on a computer within the internal combustion engine system of Kristani since it would enable the engine system to purify NOx in exhaust gas as taught by Kanno (paragraph [0001]).

In Reference to Claim 14
Kristani does not explicitly teach the following which is taught by Kanno:
A control unit configured to perform the method of claim 1 (Fig. 1 – reference character 60; see rejection of claim 1 above).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to implement the method of claim 1 via a control unit within the internal combustion engine 

In Reference to Claim 15
Kristani teaches:
An internal combustion engine system comprising the control unit according to claim 14 (Kristani paragraph [0002]; see rejection of claim 14 above).
In Reference to Claim 16
Kristani teaches:
A vehicle comprising the engine system according to claim 15 (Kristani paragraph [0089]; see rejection of claim 15 above).


    PNG
    media_image1.png
    545
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    523
    653
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    530
    562
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    527
    565
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    538
    712
    media_image5.png
    Greyscale

Response to Arguments
Applicant's arguments filed 2 April 2021 have been fully considered but they are not persuasive.
Receipt is acknowledged of applicant’s corrections to the typographical errors found during initial examination.  While applicant’s amendment to the claims addresses much of the errors identified in the claims, issues remain as detailed above.
Applicant’s amendment sufficiently clarifies the indefiniteness that served as grounds for the rejection of claims under 35 U.S.C. 112(b) and, thus, the rejection is hereby withdrawn.
Applicant’s arguments and amendment, however, fail to overcome the art-based rejection of claims as it is fully articulated in the body of this office action.  Applicant’s arguments have been addressed only where specific arguments have been presented.
Applicant argues with respect to amended independent claim 1 the combination of references does not teach use of a NOx catalyst between the combustor and the expander since in the prior art of Kanno, the NOx catalyst is arranged downstream from a turbocharger (which applicant alleges is a type of expander that is well known in the art).  It is the Office’s position, however, that (a) a turbocharger is not an expander in a way that is consistent with applicant’s disclosed invention since a turbocharger uses exhaust pressure to directly drive an air compressor in the intake passage and the expander of the instant application uses exhaust heat to partially drive a piston connected to a crankshaft b) the ability to control the regulator valve 5d and wastegate valve 5e of Kanno so as to bypass the turbocharger(s) would, in effect, be equivalent to a system in which the NOx catalyst is arranged immediately downstream of the combustor; and (c) assuming, arguendo, that the prior art of Kanno is silent as to the placement of the NOx catalyst with respect to the engine cylinder (i.e. the combustor) and/or the expander of Kristani, there are only two possible arrangement positions for a NOx catalyst within the internal combustion engine system of Kristani (i.e. between the combustor 8 and the expander 2; or downstream from the expander) and, thus, it would have at least been obvious to try arranging the NOx catalyst between the combustor and the expander with a reasonable expectation of success that is well known in the art.
Applicant further argues with respect to claim 1 that Kristani teaches away from disposing a NOx catalyst between the combustor and the expander since Kristani describes the passage connecting the combustor to the expander as a “thermally isolated short passage” and, thus, a NOx catalyst allegedly could simply not fit in that position.  It is the Office’s position, however, the phrase “short passage” is a relative term that does not provide a standard for ascertaining the requisite dimensions.  Moreover, the dimensions of said passage as well as the dimensions of a NOx catalyst are well known in the art to be result effective variables which are based on, inter alia, engine package and weight considerations; cost limitations; heat resistance; NOx storage/conversion efficiency; emissions standards; etc.  Hence, the combination of references meets the limitations of claims and the rejection under 35 U.S.C. 103 stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE L LEON JR/Primary Examiner, Art Unit 3746